1
2
3
4
5
6
7
8                                  In the United States District Court
9
                         For the Eastern District of California, Fresno Division
10
     Zechariah Lee,                                   Case No. 1:19-cv-01043-EPG
11
                    Plaintiff,                        Stipulation to Attend Settlement
12
            v.                                        Conference; Order
13
     Vernon H. Warnke, (Sheriff); Landrum,            (ECF No. 54)
14   (Sergeant); Merced County Sheriff's
15   Department; and Does 1 to 5, inclusive,

16                  Defendants.
17          The parties, Plaintiff Zechariah Lee and Defendants County of Merced, Sergeant

18   Landrum, and Deputy Wali and Defendant Deputy Sparks, by and through their attorneys of

19   record, hereby stipulate as follows:

20                                          STIPULATION

21          WHEREAS, the scheduling order [ECF No. 36] did not set a settlement conference;

22          WHEREAS, the parties have agreed to attend a settlement conference;

23          WHEREAS, the parties have agreed that Magistrate Judge Kendall J. Newman may

24   serve as settlement conference magistrate judge for a settlement conference with the parties;

25          WHEREAS, Magistrate Judge Kendall J. Newman is available to so serve;

26          WHEREAS, the parties have agreed to stay the proceedings pending the outcome of

27   the settlement conference; and,

28          NOW THEREFORE, the parties agree and stipulate as follows:




                                                  1
1           1.      Magistrate Judge Kendall J. Newman will serve as the Magistrate Judge for
2    the parties’ early settlement conference; and,
3           2.      The settlement conference will be scheduled for September 1, 2021, at 9:00
4    a.m. at the United States District Court, Eastern District of California, Sacramento Division.
5           3.      The matter will be stayed pending the outcome of the settlement conference.
6
      Dated: June 15, 2021                            GERAGOS & GERAGOS, APC
7
8
                                                      By:     /s/ Ben J. Meiselas (as authorized
9                                                     6/15/2021)
                                                      Ben J. Meiselas
10
                                                      Attorneys for Plaintiff
11                                                    Zechariah Lee

12    Dated: June 14, 2021                            Forrest W. Hansen
13                                                    Merced County Counsel

14                                                    By: /s/ Jenna M. Anderson
                                                         Jenna M. Anderson
15                                                       Attorneys for Defendants
16                                                       COUNTY OF MERCED, Sergeant
                                                         Landrum and Deputy Wali
17
18    Dated: June 15, 2021                            Berry | Wilkinson | Law Group
19
                                                      By:/s/Alison Berry Wilkinson (as authorized
20                                                    6/15/2021)
                                                          Alison Berry Wilkinson
21                                                       Attorneys for Defendant DAMIAN SPARKS
22
23
24
25
26
27
28




                                                  2
 1                                                 ORDER
 2          For good cause shown, the Court GRANTS the parties’ stipulation (ECF No. 54), as
 3   follows:
 4          1. Magistrate Judge Kendall J. Newman will serve as the Magistrate Judge for the
 5               parties’ settlement conference;
 6          2. The settlement conference will commence on September 1, 2021, at 9:00 a.m. at
 7               the United States District Court, Eastern District of California, Sacramento
 8               Division;
 9          3. If the case does not settle, the parties must file a joint proposed revised case
10               schedule no later than 14 days after the conclusion of the settlement conference;
11          4. The matter is stayed pending the outcome of the settlement conference.
12
     IT IS SO ORDERED.
13
14
        Dated:     June 17, 2021                           /s/
15                                                 UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    3
